Citation Nr: 9934383	
Decision Date: 12/09/99    Archive Date: 12/16/99

DOCKET NO.  98-05 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for a disability of the 
right toes.  

2.  Entitlement to service connection for a disability of the 
back.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran served on active duty from June 1962 to December 
1962.  


FINDINGS OF FACT

1.  Competent evidence of a disease or injury of the right 
toes incurred or aggravated in service, or of a nexus between 
a current disease or injury of the right toes and service, 
has not been presented.  

2.  Competent evidence of a disease or injury of the back 
incurred or aggravated in service, or of a nexus between a 
current disease or injury of the back and service, has not 
been presented.


CONCLUSIONS OF LAW

1.  A well-grounded claim of entitlement to service 
connection for a disability of the right toes has not been 
presented.  38 U.S.C.A. § 5107 (West 1991).  

2.  A well-grounded claim of entitlement to service 
connection for a disability of the back has not been 
presented.  38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background
The veteran asserts that she incurred a toe disability and a 
back disability during her six months of service on active 
duty in 1962.  Her service medical records reflect that in 
July 1962 she was diagnosed with a plantar wart on her toe.  
In September 1962 her complaints of low back pain were noted 
and the diagnosis was the veteran was overweight and the pain 
was mechanical.  In October 1962 she sought treatment 
complaining of itching between toes 4 and 5 on her right foot 
and was prescribed foot powder to treat it.  Upon enlistment 
and separation examinations she was noted to have first 
degree, non-disabling pes planus, and no back problems other 
than the reported history of having worn a back brace, which 
the veteran later explained at her hearing referred not to 
back problems but to a problem with her ribs.  

In September 1996 the veteran filed a claim seeking to 
establish entitlement to service connection for a toe 
disability (she could not recall which toe), and a back 
disability for which she reported having received treatment 
in service at Fort Gordon.  She reportedly received private 
medical care for her back from a chiropractor, Dr. F, and 
from other chiropractors and physicians whom she would 
contact for records.  In response, the RO advised the veteran 
to submit evidence of post-service medical treatment of the 
claimed disability, as well as copies of any service medical 
records she had in her possession.  With her assistance the 
RO requested treatment records from Dr. F, but did not 
receive a response.  In a rating decision dated in April 1997 
the RO denied the veteran's claims as not well grounded.  The 
veteran expressed disagreement with that determination and 
was furnished a Statement of the Case in March 1998.  She 
filed a VA Form 9, Appeal to Board of Veterans' Appeals, in 
April 1998 and indicated she did not want a hearing before 
the Board, and also indicated she did want a hearing before a 
hearing officer at the RO.  Her VA Form 9 contained no 
evidence or argument regarding her claims, but instead 
referred to a request for a hearing before a hearing officer.  
At the hearing before a hearing officer in June 1998 the 
veteran explained that she injured her right toes and her 
back at the same time in service.  The regional office has 
certified both issues to be in appellate status.  

She also reported at the hearing that somehow, in a fall 
during bivouac exercises in Alabama in approximately August 
1962, her toes were cut through her combat boot "pretty near 
off" and her back hurt.  She said the injuries were not x-
rayed, as they knew it was just pulled muscles and tendons 
and whatever and would be all right in a few days.  She said 
she was taken to the hospital, where "they dug rocks and 
stuff" out of her toes, and gave her pain pills.  She 
testified that "right after" she got home from service she 
was treated for both her right foot and her back by Dr. N, 
who is now deceased.  She reported receiving current medical 
care for her foot at the VA medical facility in Cheyenne, 
Wyoming, where she had surgery in December 1997.  She also 
reported continued treatment from Dr. F.  She tentatively 
identified two other servicemembers who fell with her, LP and 
JF.  She explained that before service she was in an 
automobile accident and injured her ribs, which is why she 
reported wearing a back brace before service.  The hearing 
officer indicated he would attempt to obtain copies of VA 
treatment records, and the veteran indicated she would try to 
obtain copies of private medical record in support of her 
claim.  

VA treatment records reflecting care administered in 1997 and 
1998 were obtained, as were non-VA records reflecting 
treatment beginning in the 1980's.  Among those records is a 
statement from Dr. F, the chiropractor, who reported he had 
treated her since 1979, and that she has been treated for 
neck pain and stiffness accompanied with severe headaches, 
degenerative lumbar and lumbo-sacral pain, stiffness, and 
weakness, as well as knee problems.  No mention is made of 
toe problems, and Dr. F does not report that any of the 
disabilities for which he has treated the veteran originate 
in service or were aggravated in service.  Records from 
another chiropractor, Dr. W, dated 1988 through 1990 also 
contain no information that links the veteran's back and leg 
problems with service.  The RO requested medical records from 
Fort Gordon and Fort McClellan, but no additional records 
were available at those facilities, and they referred the RO 
to the National Personnel Records Center (NPRC).  In February 
1999 the RO was advised by NPRC that no additional records 
were available.  

VA treatment records dated from 1996 were received, and 
showed that in December 1997 the veteran underwent surgery to 
remove the metatarsal head of her right little toe, and to 
permanently excise the nail of the first digit of the right 
foot.  She had subsequent complications from that surgery, 
and was required to be rehospitalized, then required follow-
up care.  The origin of the condition that required the 
surgery is not clear:  the veteran reported she had stepped 
on a toothpick and it was apparently imbedded in her toe, and 
the December 1997 operative report referred to a painful 
hyperkeratotic lesion on the fifth metatarsal head of the 
right foot, with possible foreign body, and an ingrown 
toenail of the first digit of the right foot.  No foreign 
body was detected on x-ray or in the portion of the toe that 
was surgically removed.  It was noted that the veteran is an 
insulin dependent diabetic.  

Other VA records refer to the veteran's report of a ruptured 
disc in her back in 1987 (See Psychiatric Evaluation dated in 
June 1997), and a September 1997 reference to a motor vehicle 
accident approximately four days prior in which she was 
jolted and now suffered chest tenderness.  She was wearing a 
seatbelt at the time of the accident.  In an April 1998 VA 
Progress Note her reported history of backache due to a 1987 
accident was noted.  None of the records suggest that the 
back injury had its origin, or was aggravated, in service.  A 
Supplemental Statement of the Case was furnished to the 
veteran in April 1999.  

Applicable Laws and Regulations
For disability resulting from personal injury suffered in the 
line of duty, or for aggravation of a preexisting injury 
suffered in the line of duty, the United States will pay 
compensation to any veteran thus disabled and who is 
discharged or released under conditions other than 
dishonorable from the period of service in which said injury 
was incurred, or preexisting injury was aggravated.  
38 U.S.C.A. § 1110.  A person who submits a claim for VA 
benefits has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  A well-grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of 38 U.S.C.A. 
§ 5107(a) (West 1991).  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  

Generally, for a claim to be well grounded, a claimant must 
submit each of the following: (1) a medical diagnosis of a 
current disability; (2) medical evidence, or in certain 
circumstances lay evidence, of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the in-service injury or disease and the 
current disability.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) 
(table), and Epps v. Gober, 126 F. 3d 1464, 1468 (Fed. Cir. 
1997) (expressly adopting definition of well-grounded claim 
set forth in Caluza, supra), cert. denied sub nom. Epps v. 
West, 141 L.Ed. 2d 718, 118 S. Ct. 2348 (1998) (mem.).  Until 
a well-grounded claim has been presented, VA has no duty to 
assist a claimant.  Morton v. West, 12 Vet. App. 477 (1991), 
mot. for en banc review den'd July 28, 1999.  In the absence 
of proof of a present disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  As a layperson 
the veteran is qualified only to provide competent evidence 
of the symptoms she experienced, not of the diagnosis of an 
in-service disease or injury, or of a nexus between a current 
diagnosis and an in-service disease or injury.  Falzone v. 
Brown, 8 Vet. App. 398 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993);  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Analysis
Entitlement to service connection for a disability of the 
right toes
The Board must consider whether the veteran has submitted a 
plausible claim of entitlement to service connection for a 
disability of the right toes.  The first step under the 
Caluza analysis requires competent evidence of a current 
disability.  VA medical records dated in 1997 and 1998 refer 
to surgery performed on two toes of the right foot, and based 
on that evidence the Board finds that the first step of the 
Caluza analysis has been met.  

With regard to the second step, the veteran's service medical 
records contain evidence of complaints of and treatment for a 
plantar wart and itching in service, yet there is no 
indication that either condition was a chronic condition, and 
neither condition was present upon separation.  Although the 
veteran testified that she was treated for the right toe 
condition that she incurred as the result of the fall during 
the bivouac operation right after she returned home from 
service, she also testified that the physician who treated 
her was deceased, and she did not submit copies of treatment 
records from him.  To the extent she has testified that she 
incurred a right toe disability in service, the Board points 
out that she is not competent to diagnose a disability, and 
so her testimony is insufficient to meet the second step of 
the Caluza analysis.  The Board has reviewed her service 
medical records and notes that there is no toe injury or 
event described in them that comports with the incident to 
which the veteran testified at her 1998 hearing.  As there is 
no competent evidence of the inservice incurrence or 
aggravation of a disability of the right toes, the second 
step of the Caluza analysis has not been met.  

Furthermore, there is no medical opinion that provides the 
necessary nexus between a current right toe disability and 
service.  The veteran, who is a layperson, is not competent 
to provide such evidence, and her assertions are the only 
evidence of a nexus of record.  

For the foregoing reasons, the Board finds that a plausible 
claim of entitlement to service connection for a disability 
of the right toes has not been presented.  38 U.S.C.A. 
§ 5107.  

Entitlement to service connection for a back disability
Among the veteran's post service medical records are 
notations of complaints of and history of chronic low back 
pain.  Accordingly, the first step of the Caluza analysis, 
which requires a medical diagnosis of a current disability, 
has been met.  

With regard to whether there is medical evidence of in-
service incurrence or aggravation of a disease or injury, 
there is one reference in the veteran's service medical 
records to mechanical back pain in relation to the veteran 
being overweight.  Her service medical records contain no 
reference to back pain as the result of a fall, as she 
described in her testimony.  Upon separation no back 
abnormality was detected.  The veteran testified that Dr. N 
treated her for a back problem right after service, but did 
not provide copies of his medical records in that regard and 
further explained that he is deceased.  In addition, among 
the post-service medical records that are in the claims 
folder there is no opinion from a care provider that the 
veteran's back pain was incurred or aggravated in service.  
The veteran has not suggested that she is a trained medical 
professional, and so any assertions by her as to the 
inservice incurrence of a back disability or of a nexus 
between a current back disability and service is not 
competent evidence.  Falzone; Grottveit; Espiritu.  As the 
second and third steps of the Caluza analysis have not been 
met with regard to this claim, it is also not plausible.  

Based on the foregoing, the Board concludes the claim of 
entitlement to service connection for a back disability is 
not well grounded.  


ORDER

A well-grounded claim of entitlement to service connection 
for a disability of the right toes not having been submitted, 
this claim is denied.  

A well-grounded claim of entitlement to service connection 
for a disability of the back not having been submitted, this 
claim is denied.



		
	John E. Ormond, Jr. 
	Member, Board of Veterans' Appeals



 

